UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1391



VENANTIUS O. ENEJE,

                                              Plaintiff - Appellant,

          versus


PETER D. KEISLER, Acting Attorney General,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Sol Blatt, Jr., Senior District
Judge. (9:04-cv-1695-SB)


Submitted:   September 21, 2007           Decided:   October 16, 2007


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Venantius O. Eneje, Appellant Pro Se.       John Harris Douglas,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Venantius O. Eneje appeals the district court’s order

granting Defendant’s summary judgment motion on his race and

national origin discrimination and retaliatory discharge claims in

violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e to 2000e-17 (2000), and the Whistleblower

Protection Act, 5 U.S.C. §§ 1214, 1221 and 2302 (2000).     We have

reviewed the record and find no reversible error.*   Accordingly, we

affirm for the reasons stated by the district court.      See Eneje

v. Gonzales, No. 9:04-cv-1695-SB (D.S.C. Mar. 30, 2007).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           AFFIRMED




     *
      Because we find that Eneje’s claims lack merit, we do not
address whether a defendant waives a timeliness defense if it
decides the merits of an equal employment opportunity complaint
without raising the defense at the administrative level. Compare
Ester v. Principi, 250 F.3d 1068, 1071-72 (7th Cir. 2001) (holding
that when an agency decides the merits of a complaint without
raising the issue of timeliness, the timeliness defense is waived
in a subsequent lawsuit) with Boyd v. U. S. Postal Serv., 752 F.2d
410, 414 (9th Cir. 1985) (holding that an agency waives a
timeliness defense only when it makes a finding of discrimination
at the agency level) and Rowe v. Sullivan, 967 F.2d 186, 191 (5th
Cir. 1992) (holding that an agency waives a timeliness defense only
if it made an explicit finding of timeliness at the administrative
level).

                              - 2 -